UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6518


CASEY RAFAEL TYLER,

                    Plaintiff - Appellant,

             v.

KATY POOLE; LACHELLE BULLARD,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cv-01104-WO-JLW)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Casey Rafael Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Casey Rafael Tyler appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on Tyler’s 42 U.S.C. § 1983 complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.    Tyler v. Poole, No. 1:17-cv-01104-WO-JLW

(M.D.N.C. Mar. 31, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2